Citation Nr: 0817490	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In November 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the New York RO.  A 
transcript of the hearing is of record.  

In January 2005, the Board reopened the veteran's PTSD claim 
and remanded this case for additional development, and the 
case has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
several medical providers have related the diagnosis to 
incidents that occurred during his military service.

2.  The veteran has reported in-service stressors that are 
both combat and non-combat related.

3.  The occurrence of the veteran's claimed combat and non-
combat stressors are supported by credible corroborating 
evidence.


CONCLUSION OF LAW

The veteran's PTSD is due to disease or injury that was 
incurred in active service.   38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

In addition, although the Board does not ordinarily conduct 
evidentiary development on its own, research was undertaken 
in this case to locate the casualty records of Private First 
Class E.S.  See generally 38 C.F.R. § 19.9(a) (2007); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Because this 
evidence allows the Board to grant the benefit sought on 
appeal in full, the Board concludes that there is no harm to 
the veteran by this action.  This evidence has been 
associated with the veteran's claims folder to support this 
decision.

II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by


service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), (2) credible supporting evidence that 
the claimed in-service stressor(s) occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

To satisfy the first element, 38 C.F.R. § 4.125(a) requires 
that diagnosis of a mental disorder conform to the criteria 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  The evidence in the case at hand establishes that 
the veteran has been diagnosed with PTSD in accordance with 
the DSM-IV criteria.  Specifically, the veteran was diagnosed 
with PTSD at his January 2002 VA examination.  The 
examination report notes the veteran's history of disturbing 
dreams often featuring two of his military buddies who were 
killed in action.  According to his wife, the veteran 
sometimes talked or walked in his sleep.  He had trouble with 
anger control and often experienced flashbacks and regularly 
reminisced about his Vietnam experiences.  The veteran had no 
active friendships and his only relationships were with his 
wife and children.   The examiner, however, did not discuss 
the veteran's symptoms in relation to the DSM-IV criteria.  

Even so, letters that were written by the veteran's VA doctor 
and social workers in October 2005 and November 2005 provide 
the necessary PTSD diagnosis in accordance with the DSM-IV 
criteria.  The authors of two of these letters stated that 
the veteran had been receiving treatment at their facilities 
since February 2001 and January 2002, suggesting an extensive 
familiarity with the veteran's pertinent medical history.  
These medical records are contained in the veteran's claims 
file, and they establish the veteran has long been treated 
for PTSD.  These records include notes from PTSD group 
therapy sessions. 

While the letters from the veteran's mental health care 
providers are not lengthy, they do list DSM-IV symptoms of 
PTSD such as anxiety, anger, intrusive memories, flashbacks, 
nightmares, hypervigilance, poor sleep, survivor guilt, bad 
temper, loss of appetite, excessive anger, and constant 
agitation.  The Board therefore finds that the veteran has 
been diagnosed with PTSD in accordance with the DSM-IV 
criteria.

The Board will next address whether the claims file contains 
credible supporting evidence that a claimed in-service 
stressor occurred.  The United States Court of Appeals for 
Veterans Claims (Court) set forth the analytical framework 
and line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a 
claim for service connection for PTSD.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).  Under 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) and (f), the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be credible and consistent with the circumstances, 
conditions, or hardships of such service.

Where the veteran did not serve in combat or the stressor is 
not related to combat, lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, the sufficiency of a stressor is a medical 
determination and not within the purview of a VA adjudicator.  
Every detail of an asserted stressor need not be corroborated 
in order for it to be considered properly verified; rather, 
the evidence should reveal a version of events which, when 
viewed most favorably to the veteran, supports his account.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  When 
there is an approximate balance of evidence, the veteran is 
afforded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the case at hand, the veteran has alleged both combat-
related and non-combat-related stressors.  Among the numerous 
combat stressors that he has identified, the veteran has 
stated that his camp received mortar fire and that he 
witnessed a lot of mortar and small arms fire as a combat 
engineer.  He noted that, as a combat engineer, he was 
stationed at a field headquarters while they built a road.  
He stated that his foot was injured when a box fell on it 
during a shelling of his camp.  He also stated that he served 
on guard duty.  He noted that he knew a few people who had 
gotten killed in Vietnam.  He also described a ground assault 
that occurred on the other side of the compound at which he 
was stationed.  

Service department evidence that a veteran engaged in combat 
or that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

The record reflects that the veteran served in Vietnam with 
Company D, 20th Engineer Battalion (Combat), from August 29, 
1969, to October 12, 1970.  This battalion participated in 
the Tet Counteroffensive Phase VI while the veteran was in-
country. The veteran's US Army military occupational 
specialties (MOS) were those of 'pioneer' (the civilian 
equivalent is 'blaster') and 'combat engineer' (whose duties 
involved building roads).  A letter from the National 
Personnel Records Center (NPRC) notes that the veteran is 
entitled to a National Defense Service Medal, a Vietnam 
Service Medal with two bronze service stars, a Republic of 
Vietnam Campaign Ribbon with Device, and an Expert Badge with 
Rifle Bar.  It also noted the veteran is authorized the 
Republic of Vietnam Campaign Medal with Device, the Republic 
of Vietnam Gallantry Cross with Palm Unit Citation, and two 
overseas bars.  The official records do not show that the 
veteran was awarded a personal or unit valor award, such as a 
Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation. The record also does not show 
that the veteran fired his personal weapon at the enemy such 
that he might have been awarded a Combat Infantryman Badge or 
a similar award from the Army.

The Board does, however, note that the veteran's MOS of 
pioneer and combat engineer, by definition, required him to 
perform duties such as construction and road projects.  This 
necessitated that the veteran go out in the field and perform 
duties that would likely expose him to combat situations.  
These duties at least create a reasonable doubt as to whether 
the veteran served in a combat situation.   

Regardless of whether combat service is found, the Board 
finds that a non-combat stressor has been verified in this 
case.  In a January 2004 statement, the veteran noted that he 
witnessed a friendly fire shooting.  He described this 
incident in more detail at his November 2005 hearing.  At his 
hearing, the veteran stated that two other servicemembers 
were kidding around and one jokingly told the other "keep it 
up and I'm going to shoot you."  Then, "the other guy said, 
yeah, yeah, yeah, all talk, all talk.  Picks up his rifle, 
not knowing that it still had a round in the chamber, pulled 
the trigger and killed him."  The veteran could not remember 
the last name of the person who was shot, but he thought it 
might have been "L...c" or "L...x."  He noted that the victim 
was African American.  The veteran could not remember when 
this event occurred, but he believed it happened sometime 
after the first six months of his tour in Vietnam and 
estimated that would be March 1970 or thereafter.  Further 
inquiry suggested that the incident may have taken place 
toward the end of the veteran's time in Vietnam, around 
September or October 1970.    

On remand, the Appeals Management Center (AMC) submitted a 
request to the NPRC in an attempt to verify the veteran's 
reported stressors.  One of the inquiries sought information 
on the death of a soldier named "L...c" or "L...x."  The 
response from the United States Armed Services Center for 
Unit Records Research (CURR), in relevant part, revealed that 
Defense Casualty files recorded that on June 4, 1970, a 
soldier from Company D, 20th Engineer Battalion, died, non-
hostile, of other causes near Pleiku.  His name was Private 
First Class S.  

Casualty records for Private First Class E.S. reflect that he 
served in Company D, 20th Engineer Battalion.  He was an 
African American and his MOS was pioneer.  He died on June 4, 
1970, in Pleiku.  The casualty type is listed as "Non-
Hostile, Died Other," and the reason is noted as 
"Accidental Homicide."  Another record specifically notes 
that "PFC [E.S.] arrived in-country on January 13, 1970, and 
died of an accidental gunshot wound on June 4, 1970, at 
Weight-Davis FSB, Pleiku Province."  

Many details of the veteran's testimony are corroborated by 
evidence uncovered by the Board.  The veteran estimated that 
the incident occurred in March 1970 or later, and the death 
of PFC S. occurred on June 4, 1970.  PFC S. and the veteran 
were both serving in Company D, 20th Engineer Battalion, at 
the time of the shooting.  The casualty records describe the 
reason for death as a non-hostile, accidental shooting, which 
is how it is described by the veteran as well.  Even though 
the veteran did not correctly identify the victim's last 
name, the Board does not expect the veteran to get every 
detail correct after more than thirty years.  See Suozzi, 
supra.  The veteran provided enough details of the shooting 
that have been independently corroborated for the Board to 
find reasonable doubt.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran has 
demonstrated the existence of a verifiable stressor.

The third requirement to establish PTSD is that there must be 
a link between the diagnosed PTSD and the in-service 
stressors.  The Board finds that this element is established 
by the October 2005 letter from the veteran's VA doctor and 
one of his social workers.  This letter expressly notes that 
the veteran has intrusive thoughts about his combat 
experiences and survivor guilt.  It also describes specific 
Vietnam combat experiences as stressors that are relevant to 
his diagnosis.  Among these stressors, the letter states that 
the veteran was a combat engineer whose camp was located 
around Pleiku.  He travelled around building roads and was 
subject to small arms fire and rocketing.  The Board further 
notes that the psychological issues identified in the January 
2002 VA examination report are all related to the veteran's 
experiences in Vietnam.  

The Board finds that this evidence is sufficient to establish 
a link between the veteran's military experiences and his 
PTSD.  Therefore, resolving any doubt in favor of the 
veteran, service connection for PTSD is established.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


